Case 2:20-cv-00012-JRG-RSP Document 38 Filed 12/01/20 Page 1 of 1 PageID #: 269




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  TRAXXAS, L.P.,                                 §
                                                 §
        Plaintiff,                               §
                                                          Case No. 2:20-cv-00012-JRG-RSP
                                                 §
  v.                                             §
                                                 §
  EGRANDBUY, INC.,                               §
                                                 §
        Defendant.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Defendant eGrandbuy, Inc. previously filed a Motion to Dismiss for Lack of Jurisdiction

 and/or for Improper Venue and Motion in the Alternative to Transfer Venue to the Central District

 of California. (Dkt. No. 11.) Plaintiff Traxxas, L.P. then filed a Motion for Discovery Concerning

 Defendant eGrandbuy’s Motion to Dismiss. (Dkt. No. 15.) Magistrate Judge Payne entered a
    .
 Report and Recommendation (Dkt. No. 24), recommending denial of eGrandbuy’s Motion to

 Dismiss and recommending finding as moot Traxxas’ Motion for Discovery. Because no

 objections have been filed and because of the reasons set forth in the Report and Recommendation,

 the Recommendation is ADOPTED. It is therefore ORDERED that the Motion to Dismiss (Dkt.

 No. 11) is DENIED. It is further ORDERED that the Motion for Discovery (Dkt. No. 15) is

 DENIED AS MOOT.

       So ORDERED and SIGNED this 1st day of December, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
